Citation Nr: 1437828	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2013 Substantive Appeal, the Veteran indicated he wanted a hearing before the Board via videoconference. To date, he has not been afforded such.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board. Notify him of the date, time, and location of the hearing, and document such in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



